Fourth Court of Appeals
                               San Antonio, Texas
                                      April 30, 2021

                                   No. 04-20-00528-CV

                           Alberto MUNIZ and Bridget Muniz,
                                     Appellants

                                            v.

                             Mike DUGI and Mary Ann Dugi,
                                     Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVDO-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER

      Appellants' Unopposed Motion to Exceed Word Limits is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court